 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Shawn Philip Smith,                             No. CV-17-03148-PHX-DWL (ESW)
10                 Plaintiff,                        REPORT
                                                     AND RECOMMENDATION
11   v.
12   Paul Penzone, et al.,
13                 Defendants.
14
15
16   TO THE HON. DOMINIC W. LANZA, UNITED STATES DISTRICT COURT
17   JUDGE:
18
            On September 11, 2017, Arizona state prisoner Shawn Philip Smith initiated this
19
     civil rights action pursuant to 42 U.S.C. § 1983. (Doc. 1). In the Order filed and
20
     electronically sent to Plaintiff on October 30, 2017, the Court advised Plaintiff that he
21
     must file a Notice of Change of Address if his address changes and that the failure to do
22
     so may result in the case being dismissed. (Doc. 5 at 5 ). It is assumed that Plaintiff
23
     received the Order as it was not returned to the Court as undeliverable.         Plaintiff
24
     subsequently filed a “Motion for Change of Address” (Doc. 10) on January 19, 2018.
25
            On February 15, 2018, the Court issued an Order screening Plaintiff’s First
26
     Amended Complaint (Doc. 8) and allowing Plaintiff’s claims to proceed against certain
27
     Defendants. (Doc. 12). The Order was electronically sent to Plaintiff, but was returned
28
 1   to the Court as undeliverable with a notation that Plaintiff “is out to court with a different
 2   agency and is not here at Lewis Complex to receive the attached E-file.” (Doc. 13).
 3          On March 7, 2018, Plaintiff notified the Court of his change of address. (Doc. 14).
 4   The Clerk of Court mailed the February 15, 2018 Order (Doc. 12) to Plaintiff’s new
 5   address, but it was returned to the Court with the notation “Return to
 6   Sender/Unclaimed/Not in Custody.” (Doc. 15). On April 20, 2018, the Court observed
 7   that Plaintiff provided the Court with an incorrect inmate number and directed the Clerk
 8   of Court to update Plaintiff’s inmate number and resend the Court’s prior Order. (Doc.
 9   16). However, on April 30, 2018, the Order (Doc. 12) was again returned to the Court as
10   undeliverable with the notation “Return to Sender/name and # do not match.” (Doc. 17).
11   The Court notes that the returned envelope was correctly addressed to Plaintiff at the
12   address provided in his March 7, 2018 “Motion for Change of Address” (Doc. 14) and
13   accurately reflects Plaintiff’s Arizona Department of Corrections inmate number as
14   #174287. The Court also notes that the Arizona Department of Corrections’ online
15   inmate database indicates that Plaintiff was moved on June 22, 2018. Plaintiff has not
16   filed a Notice of Change of Address reflecting his move.
17          On October 30, 2018, the Court ordered Plaintiff to show cause no later than
18   November 16, 2018 why the case should not be dismissed without prejudice pursuant to
19   Federal Rule of Civil Procedure 41(b) for Plaintiff’s failure to comply with the Court’s
20   Order and to prosecute the case. (Doc. 18 at 2). The Order was returned to the Court
21   marked “Return to Sender/Unclaimed/Not in Custody/Unable to Forward.” (Doc. 20). In
22   addition, on November 13, 2018, a Minute Order (Doc. 19) was returned marked “Return
23   to Sender/Name and # Do Not Match/Return to Sender/Unclaimed/Unable to Forward”
24   (Doc. 21). On November 13, 2018, Docket entry reflects “Mail sent to Shawn Philip
25   Smith has been returned 2 or more times. Pursuant to General Order no further mailings
26   will be sent until a new address is received.”
27          As of the date of filing this Report and Recommendation, the Plaintiff has not filed
28


                                                 -2-
 1   a response to the Court’s Order (Doc. 18) as required, and the time to do so has passed.
 2   Nor has the Plaintiff filed a Notice of Change of Address.
 3                                        I. DISCUSSION
 4          Plaintiffs have the general duty to prosecute their case. See Fidelity Phila. Trust
 5   Co. v. Pioche Mines Consol., Inc., 587 F.2d 27, 29 (9th Cir. 1978) (“It is a well
 6   established rule that the duty to move a case is on the plaintiff and not on the defendant or
 7   the court.”). “A party, not the district court, bears the burden of keeping the court
 8   apprised of any changes in his mailing address.” Carey v. King, 856 F.2d 1439, 1441
 9   (9th Cir. 1988). A plaintiff’s failure to keep the Court informed of his address constitutes
10   a failure to prosecute.
11          Federal Rule of Civil Procedure 41(b) provides that “if the plaintiff fails to
12   prosecute or to comply with these rules or a court order, a defendant may move to
13   dismiss the action or any claim against it.” In Link v. Wabash Railroad Co., 370 U.S.
14   626, 629-31 (1962), the Supreme Court recognized that a federal district court has the
15   inherent power to dismiss a case sua sponte for failure to prosecute, even though the
16   language of Federal Rule of Civil Procedure 41(b) appears to require a motion from a
17   party. Moreover, in appropriate circumstances, the Court may dismiss a pleading for
18   failure to prosecute even without notice or hearing. Link, 370 U.S. at 633.
19          In determining whether Plaintiff’s failure to prosecute warrants dismissal of the
20   case, the Court must weigh the following five factors: “(1) the public’s interest in
21   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk
22   of prejudice to the defendants; (4) the public policy favoring disposition of cases on their
23   merits; and (5) the availability of less drastic sanctions.” Carey, 856 F.2d at 1440
24   (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)). “The first two of
25   these factors favor the imposition of sanctions in most cases, while the fourth factor cuts
26   against a default or dismissal sanction. Thus the key factors are prejudice and availability
27   of lesser sanctions.” Wanderer v. Johnson, 910 F.2d 652, 656 (9th Cir. 1990).
28


                                                 -3-
 1         Here, the first, second, and third factors favor dismissal of this case. Plaintiff’s
 2   failure to keep the Court informed of his current address prevents the case from
 3   proceeding in the foreseeable future. The fourth factor, as always, weighs against
 4   dismissal.   The fifth factor requires the Court to consider whether a less drastic
 5   alternative is available. The undersigned finds that only one less drastic sanction is
 6   realistically available. Rule 41(b) provides that a dismissal for failure to prosecute
 7   operates as adjudication upon the merits “[u]nless the dismissal order states otherwise.”
 8   The Court may dismiss the case without prejudice.
 9         Plaintiff has not informed the Court of his new address despite having been
10   ordered to do so. Mail to Plaintiff has been returned and cannot be forwarded. Plaintiff
11   has abandoned his case. The undersigned will recommend dismissal of Plaintiff’s First
12   Amended Complaint (Doc. 8) without prejudice.
13                                      II. CONCLUSION
14         For the reasons set forth herein,
15         IT IS RECOMMENDED that the First Amended Complaint (Doc. 8) be
16   dismissed without prejudice for Plaintiff’s failure to comply with the Court’s Orders and
17   to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.
18         This recommendation is not an order that is immediately appealable to the Ninth
19   Circuit Court of Appeals. Any notice of appeal pursuant to Fed. R. App. P. 4(a) (1)
20   should not be filed until entry of the District Court’s judgment. The parties shall have
21   fourteen days from the date of service of a copy of this recommendation within which to
22   file specific written objections with the Court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.
23   6, 72. Thereafter, the parties have fourteen days within which to file a response to the
24   objections. Failure to file timely objections to the Magistrate Judge’s Report and
25   Recommendation may result in the acceptance of the Report and Recommendation by the
26   District Court without further review. See United States v. Reyna-Tapia, 328 F.3d 1114,
27   1121 (9th Cir. 2003). Failure to file timely objections to any factual determinations of
28   the Magistrate Judge may be considered a waiver of a party’s right to appellate review of


                                                -4-
 1   the findings of fact in an order or judgment entered pursuant to the Magistrate Judge’s
 2   recommendation. See Fed. R. Civ. P. 72.
 3         Dated this 28th day of November, 2018.
 4
 5
 6                                                   Honorable Eileen S. Willett
 7                                                   United States Magistrate Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -5-
